Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s claim amendments and remarks filed June 22, 2022 have been fully considered and are sufficient in overcoming all objections, §112, and prior art rejections of record.  The new limitation requiring at least 25% wax in the composite was never previously presented and overcomes rejections over Fender and Reszniak as these references do not reasonably suggest at least 25 wt% wax in the resulting composites.  Said rejections are withdrawn.  Pollard was never used to reject a claim with an amount of wax in it (previous Claim 10) because the amont of wax is in the composites even at higher loadings of pigments are not reasonably calculated or otherwise suggested.  Pollard is withdrawn. Applicant does not state where support for the change in Claim 7’s recitation of fly ash in the particulate is found in the as-filed specification, however, such a limitation is reasonably suggested to have been in the possession of the inventors at the time the invention was filed based on ¶[0028] if the as-filed specification disclosing a combinations of particulate materials including fly ash.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-17 are allowed. The closest prior art is Partule (U.S. 4,003,866) which teaches construction material comprising a thermoplastic resin and particulate filler which is coated (encapsulated) with wax. (see abstract).  The wax is not taught be present anywhere near the recited at least 25 wt% of the composite.  
Similarly, Fender (U.S. 20040204519) teaches building materials comprising wax (chlorinated paraffin + ethylene bisstearamide (EBS)), polyethylene and wood flours (particulate) material but does not teach or suggest an amount of wax to be used in an amount of at least 25 wt% of the composite as claimed.
Mancosh (U.S. 20120077890) teaches wood flour, high density polyethylene and wax (lubricants) to make building materials. (See Table 9, Table 27 utilizes fly ash instead) Mancosh’s amounts of lubricants (waxes) never exceed 7 wt% of the composite.
The above prior art demonstrates the claimed invention utilizes wax in similar thermoplastic / particulate / wax composite materials well in excess of what is reasonably suggested by the prior art.  Therefore, to arrive at the claimed invention using them would require the use of improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L. Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher M Rodd/Primary Examiner, Art Unit 1759